Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 19, 2015

The Court of Appeals hereby passes the following order:

A15D0424. BARBARA BENDER, IN HER OFFICIAL CAPACITY AS
    COUNCIL MEMBER, CITY OF SNELLVILLE, et al. v. KELLY D.
    KAUTZ, IN HER OFFICIAL CAPACITY AS THE MAYOR OF THE
    CITY OF SNELLVILLE.

      In this application for discretionary review, the City of Snellville and various
City officials (collectively, “the City,”) challenge the trial court’s order directing the
City to pay attorneys fees the mayor incurred in her suit against the City. In its order,
the court cited both OCGA § 9-15-14 and City of Stockbridge v. Stuart, 329 Ga. App.
323 (3) (765 SE2d 16) (2014), as bases for its award. Because the award was not
based solely on OCGA § 9-15-14, but also on Stuart, it is subject to direct appeal.
See Hallman v. Emory University, 225 Ga. App. 247, 249- 250 (483 SE2d 362)
(1997) (OCGA § 9-15-14 award is directly appealable where fees were also awarded
pursuant to an additional basis which is not subject to discretionary review).
      This Court will grant an otherwise timely discretionary application pursuant to
OCGA § 5-6-35 (j) if the order is subject to direct appeal and the applicant has not
timely filed a notice of appeal. Accordingly, this application is hereby GRANTED.
The City shall have ten days from the date of this order to file a notice of appeal with
the trial court. If, however, the City has already filed a notice of appeal, it need not
file a second notice. The clerk of the trial court is DIRECTED to include a copy of
this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     06/19/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.